DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER NOTE
In view of the amendments and applicant's remarks filed on 05/04/2021 pages 8-9 have been considered and are persuasive thereby claim and drawing objections and claim rejection under 112(b) are hereby withdrawn.

Terminal Disclaimer
	The terminal disclaimer filed on 05/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,944,748 has been reviewed and accepted. The terminal disclaimer has been recorded.
	
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 02/03/2021 has been considered by the examiner, none of the cited references anticipated or rendered obvious the features cited below in Reasons for Allowance.
	
	
Allowable Subject Matter
	Claims 1-4 and 6-17 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 13 and 17, for example:
	Claims 1 and 13 relates to a lens element, where at least three optical elements are configured so that along at least one section of the lens element, a mean sphere of the at least three optical elements increases from a first point of the at least one section towards a peripheral part of the at least one section by at least 0.5 D, and decreases from a second point of the at least one section towards the peripheral part of the at least one section by at least 0.5 D, the second point being closer to the peripheral part of the at least one section than the first point,

    PNG
    media_image1.png
    109
    646
    media_image1.png
    Greyscale

	Claim 17 relates to a lens element, where a first optical power based on the prescription of a wearer and at least one optical element of at least three optical elements has an optical function of not focusing an image on the retina of the eye for peripheral vision; and obtaining front surface data representative of a front surface of the lens element, wherein, during the determining, a shape of a back surface and the at least three optical elements to be placed on the front surface are determined so that the .

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.










Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
May 12, 2021